73 So.2d 375 (1954)
DANIELL
v.
STATE.
8 Div. 768.
Supreme Court of Alabama.
June 17, 1954.
Scruggs & Scruggs, Guntersville, for petitioner.
Si Garrett, Atty. Gen., and Robt. Straub, Asst. Atty. Gen., for the State.
GOODWYN, Justice.
Petition of Ray Daniell for writ of certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Daniell v. State, 73 So.2d 370. Our conclusion is that the writ is due to be denied.
In denying the writ we do not wish to be understood as approving the rule, discussed by the Court of Appeals, investing trial courts with discretion in admitting lay opinion evidence. Our view is that the *376 testimony of witnesses Maze and Rowe as to the appearance of prosecutrix when they first saw her on the night in question was, in each instance, a "collective statement" or "shorthand rendering" of fact and, as such, was admissible. McPherson v. Martin, 234 Ala. 244, 247, 174 So 791; Pollard v. Rogers, 234 Ala. 92, 97-101, 173 So. 881; Rowe v. Alabama Power Co., 232 Ala. 257, 259, 167 So. 324; Roan v. State, 225 Ala. 428, 433, 143 So. 454; Sullivan v. State, 102 Ala. 135, 142, 15 So. 264, 48 Am. St.Rep. 22; Watkins v. State, 89 Ala. 82, 88, 8 So. 134; Perry v. State, 87 Ala. 30, 33, 6 So. 425; Carney v. State, 79 Ala. 14, 18; Raisler v. Springer, 38 Ala. 703, 705, 82 Am.Dec. 736.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.